Citation Nr: 1447469	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-37 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a lower left leg disorder.

3. Entitlement to service connection for a scar of the lower left leg.

4. Entitlement to service connection for a toe disorder of the left foot.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for tinnitus. 

7. Entitlement to an earlier effective date, prior to June 2, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD). 






REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to July 2003, with additional periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) in the United States Marine Corps Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington.

Initially, the Veteran requested a hearing before the Board to be held at the RO, but subsequently withdrew that request in writing.

The Veteran submitted additional evidence after the certification of these matters to the Board. As the Board is remanding the Veteran's claims, there is no need to discuss the lack of a waiver of Agency of Original Jurisdiction (AOJ) review. 

With respect to the issue of an earlier effective date for the grant of service connection for PTSD, the Veteran submitted a timely Notice of Disagreement (NOD) in January 2014 to a November 2013 rating decision that both granted service connection for PTSD and assigned an effective date for that grant. However, the Agency of Original Jurisdiction (AOJ) has not issued a Statement of the Case (SOC) and the claim must be remanded to the AOJ for issuance of an SOC. 
38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The issue of service connection for a left knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative an SOC on the issue of entitlement to an earlier effective date for the grant of service connection for PTSD. The Veteran should also be advised that, for the Board to have jurisdiction in that matter, he must file a timely substantive appeal responding to the SOC. Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's low back, left lower leg, left foot, bilateral hearing loss, and tinnitus disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must 

provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. 

The Veteran should specifically be asked if has a copy of the DVD from Madigan Army Hospital, containing X-rays of his lower left leg and foot, he mentioned in his September 2009 Substantive Appeal to the Board. 

3. Schedule the Veteran for a VA medical examination, to be performed by an appropriate VA examiner, to determine the natures and etiologies of the claimed low back, lower left leg, and left foot disorders. The claims folder should be furnished to the VA examiner for review and the report compiled by such examiner should indicate whether the claims folder was made available and reviewed. 

The examiner should review all evidence regarding the Veteran's low back disorder, including the following:

a. The December 2002 service medical examination report, noting a normal spine and musculoskeletal system. 

b. The December 2002 report of his medical history in which the Veteran denied experiencing any recurrent back pain or any back problem. 

c. The June 2003 report of medical assessment, in which the Veteran stated that his medical condition 

was the same as it was at the time of his last physical examination, but also reported experiencing untreated "lower back problems" while on active duty.

d. The June 2003 separation note in which the Veteran stated that he had not experienced any disorders since his last physical examination, except for "low back pain on/off for several months. Lots heavy lifting." 

e. The June 2003 Statement for Separating Reservists in which the Veteran stated that he had no defects that would disqualify him from performing his service duties or entitle him to disability benefits.

f. The January 2014 written statement, labelled a "Notice of Disagreement," in which the Veteran reported injuring his "lower back around April 2003 when I fell of a 7 ton military truck."

g. A May 2014 private treatment record in which a Dr. Berkson wrote that the Veteran reported injuring his low back during service in Iraq in 2003. Dr. Berkson reported finding limitation of motion of the back, and stated that this was "service related on a more probable than not basis," but did not provide any diagnosis. 

The examiner should review all evidence regarding the Veteran's left lower leg, left scar, and left foot disorder, including the following:

a. The December 2002 service medical examination report, noting normal lower extremities and feet, and tattoos and scars on the upper extremities. 

b. The December 2002 report of his medical history in which the Veteran denied experiencing any problems of the legs or lower feet.

c. The June 2003 report of medical assessment, in which the Veteran stated that his medical condition was the same as it was at the time of his last physical examination, but also reported experiencing untreated "lower back problems" while on active duty.

d. The June 2003 separation note in which the Veteran stated that he had not experienced any disorders since his last physical examination, except for "low back pain on/off for several months. Lots heavy lifting." 

e. The June 2003 Statement for Separating Reservists in which the Veteran stated that he had no defects that would disqualify him from performing his service duties or entitle him to disability benefits.

f. The Veteran's service personnel records including:

i. A Report of Separation from Active Duty, indicating that the Veteran was discharged in July 2003.

ii. The Veteran's annual retirement credit record, indicating that the Veteran served in the Marine Corps Reserves for four days in 2004, including two days in February 2004 and two days in November 2004.

g. Extensive medical records, dating from April 2004 through December 2005, indicating treatment, to include multiple surgical procedures, for a left ankle disorder and contraction of the toes, following a reported April 2004 injury incurred while sliding into second base during a baseball game.

h. January 2006 service medical records, indicating that the Veteran injured his ankle either while on patrol or while returning to the barracks from the restroom facilities during a period of INACDUTRA. 

i. Subsequent records indicating treatment for a left ankle and left foot disorder.

j. The January 2014 written statement, labelled a "Notice of Disagreement," in which the Veteran stated that his "left lower leg scar is documented and operated on during drill weekend in reserves."

k. A May 2014 private treatment record in which a Dr. Berkson wrote that the Veteran reported sustaining a "fracture of the left tibia and fibula" on April 4, 2004, "while on active duty in the military," and sustaining a left fibular fracture requiring surgery in 2006. Dr. Berkson stated that the Veteran reported  experiencing a "left foot deformity with worsening claw toe," requiring surgical operation, after the 2006 injury. Dr. Berkson reported finding thick scars over the lower left leg and lack of movement in the toes. Dr. Berkson wrote that "these injuries and impairments are service related on a more probable than not basis," but did not provide any diagnoses based on his examination.  

After a review of the evidence, an interview with the Veteran, and a physical examination, the VA examiner should provide the following opinions:	

a. Is it as least at likely as not that any currently diagnosed low back disorder is related to service or any incident of service, to include a reported low back injury during active duty?

b. Is it as at least as likely as not that any currently diagnosed left lower leg disorder is related to the Veteran's period of active duty?

c. Is it as at least as likely as not that any currently diagnosed left lower leg disorder was caused or permanently aggravated beyond its normal progression by an injury that occurred during a period of ACDUTRA or INACDUTRA, to include a possible January 2006 left lower leg injury?

d. Is it as at least as likely as not that any currently diagnosed scars of the left lower leg are related to the Veteran's period of active duty?

e. Is it as at least as likely as not that any currently diagnosed scars of the left lower leg were caused or permanently aggravated beyond their normal progression by an injury that occurred during a period of ACDUTRA or INACDUTRA, to include a possible January 2006 left lower leg injury?

f. Is it as at least as likely as not that any currently diagnosed left foot toe disorder is related to the Veteran's period of active duty?

e. Is it as at least as likely as not that any currently diagnosed scars of the left foot toe disorder was caused or permanently aggravated beyond its normal progression by an injury that occurred during a period of ACDUTRA or INACDUTRA, to include a possible January 2006 left lower leg injury?

A rationale must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4. Schedule the Veteran for a VA audiology examination, to be performed by an appropriate VA examiner, to determine the natures and etiologies of the claimed bilateral hearing loss and tinnitus disorders. The claims folder should be furnished to the VA examiner for review and the report compiled by such examiner should indicate whether the claims folder was made available and reviewed. 

Based on a review of all the evidence of record, to include service treatment records, private medical records, and the Veteran's own lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hearing loss or tinnitus disorder had its onset during active service, within one year of service separation, or is related to any in-service disease, event, or injury, including acoustic trauma resulting from exposure to "light weapons, artillery, and heavy machinery" in service. 

A complete rationale for these opinions should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. 

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

 If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

5. After accomplishing any additional development deemed appropriate, readjudicate the claims for service connection for a low back disorder, a lower left leg disorder, a scar of the lower left leg, a toe disorder of the left foot, bilateral hearing loss, and tinnitus. If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



